Citation Nr: 1420364	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-29 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran had active military service from February 1950 to December 1953 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.

The Board has reviewed the Veteran's physical claims file and the Veteran's file on the "Virtual VA" system.

In March 2011, the Veteran testified at a Travel Board hearing held at the RO before a Veterans Law Judge who subsequently retired from the Board.

In June 2011, the Board granted the Veteran's increased rating claim for osteoarthritis of the right thumb, assigning a 20 percent evaluation, and remanded an inferred TDIU claim back to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In a July 2011 rating decision, the RO implemented the Board's June 2011 decision and assigned a higher 20 percent rating effective February 28, 2008, for the Veteran's service-connected osteoarthritis of the right thumb.

The Board remanded the claim for TDIU a second time in August 2012 to afford the Veteran another Travel Board hearing.  The Veteran was scheduled to appear for a Board hearing in November 2012.  However, he failed to report for this hearing and provided no explanation for his failure to report.  His hearing request, therefore, has been deemed withdrawn.  38 C.F.R. § 20.702(d) (2013).

In March 2013, the Board again remanded the claim for TDIU to the RO via the Appeals Management Center (AMC) in Washington, DC, for additional development.  Specifically, the order of remand directed the RO to obtain a clarification of the September 2011 opinion of the VA examiner and, then, to readjudicate the claim for TDIU.  The requested actions having been completed and the claim having been readjudicated by the RO in a September 2013 Supplemental Statement of the Case, the matter has properly been returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran has not met, during any portion of the period on appeal, the criteria for the assignment of a TDIU on a schedular basis.

2.  The Veteran's service-connected osteoarthritis of the right thumb does not prevent him from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for the assignment of TDIU due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  However, the law only requires that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

The Veteran seeks entitlement to TDIU based on his service-connected disability, specifically osteoarthritis of the right thumb.

The law provides that a total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a).  When considering whether the Veteran's disabilities meet this requirement, disabilities affecting a single body system will be considered as one disability.  Id.

The Veteran does not meet the initial eligibility requirements to receive TDIU benefits for any portion of the appeal period.  He is service-connected for osteoarthritis of the right thumb evaluated as 20 percent disabling throughout the appeal period.  The Veteran currently has no other service-connected disabilities.  Therefore, the Veteran does not meet the percentage threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).

If a claimant does not meet the threshold criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining unemployability for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2013).  In reaching such a determination, the central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363   (1993) (citing 38 C.F.R. §§ 4.1 , 4.15, 4.16(a)).  

Importantly, disability ratings are based on the average impairment in earning capacity resulting from the disability.  38 U.S.C.A. § 1155; see also 38 C.F.R. § 4.1.  For a veteran to prevail on a claim based on unemployability, it is necessary that the record reflect circumstances which place that veteran's case in a different category than other veterans with an equal rating of disability.  Van Hoose, 4 Vet. App at 363.

The Veteran's civilian employment has consisted almost entirely of construction work and carpentry.  His most recent employment began in 1998 and involved carpentry-related work with a cabinetry company.  That employment ended in 2005 due, the Veteran has indicated, to limitations in the use of his right hand caused by his service-connected right thumb disability.  See July 2011 VA Form 21-8940; January 2009 Notice of Disagreement; but see March 2011 Hearing Tr. at 9 ("So that was going pretty good.  Then the economy went down, and the guy didn't have any jobs.  The cabinet business went kerplunk.").

The Veteran has provided his own opinions regarding his employability.  In describing the impairments in occupational functioning caused by his thumb disability, the Veteran focuses on difficulties using power tools and other aspects of the carpentry trade.  See August 2009 VA Form 9.  The Board recognizes that thumb pain and a thumb disability make it difficult to perform the physical tasks required of a carpenter, but the regulations do not provide that a Veteran is entitled TDIU if he is not capable of chosen trade.  Rather, the questions are whether the Veteran's disability, given his education, training, and experience, renders it impossible for the average person to obtain or retain substantially gainful employment of some type.  The Veteran has noted, and the Board agrees, that he is not suited by his education, training, and experience for employment in a technical field involving computers.  However, he does have extensive experience in and knowledge of the cabinetry and carpentry business.  The Board sees no evidence in the record suggesting that he would be mentally or physically incapable of performing sales, consulting, phone bank, or other non-manual work in the carpentry or cabinetry industries.

The Veteran has been provided several VA examinations to evaluate his physical capabilities.  In February 2000, a VA examiner noted the Veteran's reports of flare-ups in right thumb pain after yard work or riding a bike that rendered him unable to use his right hand for weeks at a time.  Another examiner noted, in June 2006, that the Veteran had "moderate" osteoarthritis of the right thumb and that, as a result, the Veteran would have "difficulty with repetitive both fine and gross motor manipulation with material handling."  June 2006 Report on Examination.  The Veteran's thumb was next examined in February 2008.  The Veteran reported difficulty driving and any type of heavy motor manipulation.  February 2008 VA Examination Report.  The Veteran also indicated that he could no longer work in his chosen occupation due to his inability to "manipulate his power tools."  Id.  The VA examiner did not provide his own opinion on the effect of the Veteran's thumb disability on his occupational functioning, but did note "moderate" impairment of several activities of daily living including chores, exercise, sports, and recreation.  Id.  The VA examiner did opine that "any type of recurrent heavy material handling would give the difficulty with increase[d] pain [in the] right thumb."  Id.  

The most recent VA examination of the Veteran's thumb disability was in September 2011.  The examiner again noted the Veteran's self-report of difficulties performing physical tasks with his right hand due to the thumb disability.  September 2011 VA Examination Report (recording the Veteran's report of flare-ups precipitated by cutting bushes, gardening, and planting).  The VA examiner opined that the Veteran suffered severe limitations of function of the right hand including the thumb.  Id.  Because the Veteran has nonservice-connected arthritis of several fingers of his right hand, the Board, in its March 2013 remand, sought clarification of the extent to which the impairments of the Veteran's index, long, ring, and little fingers were distinct from the service-connected right thumb disability.  The VA examiner did provide a clarification and stated:  "The fingers of the [right] hand are not directly impacted by the [right] thumb.  The Veteran will have flare ups of the right thumb causing pain which will not allow him to use the [right] thumb...Since the thumb is vital to any activity of the hand[,] the pain precludes him from using the hand."  See August 2013 Addendum to VA Examination Report.  With respect to occupational impairments, the VA examiner opined that the Veteran would "need to avoid repetitive activity related to the [right] thumb" and, therefore, the Veteran "should avoid fine motor activity" and "excessive gripping...due to the trigger of pain."  Id.

The Veteran's medical records also support a finding that the Veteran has occasionally severe thumb pain that affects his ability to use his right hand, particularly with respect to gripping power tools and carrying heavy objects.  See, e.g., Private Treatment Records from Dr. Y.H.W. (describing symptoms); April 2011 VA Primary Care Note (noting the Veteran takes naproxen and describing condition as "post traumatic arthritis in R thumb now with early DJD on Xray").  But, as previously noted, symptoms of pain interfering with the use of the Veteran's right hand is not the same thing as being incapable of obtaining and retaining gainful employment.

The Board notes that the rating schedule for thumb disabilities provides for a maximum 20 percent evaluation for a thumb that has not been amputated.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5224 and 5228.  This is the evaluation previously assigned to the Veteran by the RO in compliance with this Board's instructions.  See June 2011 Board Decision.  In addition, the percentage ratings in the rating schedule "represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  A 20 percent rating represents the best estimate of the impairment to earning capacity caused by a thumb disability on the dominant hand.  

While the Board acknowledges the adverse impact the Veteran's condition has on his chosen career, the Board does not find that the Veteran's thumb disability renders him physically or mentally incapable of performing the tasks required in occupations for which the Veteran is also qualified by training, education, and experience, but which do not require his handling of power tools or carrying heavy objects.  The Veteran has relied, in part, on his age as a factor that prevents him from pursuing employment as something other than a carpenter.  March 2011 Hearing Tr. at 14 ("I don't know diddlysquat about changing a profession at 80 years old.  I'm a carpenter.").  The Board, though, cannot take the Veteran's age into consideration.  See 38 C.F.R. § 4.19 ("... unemployability, in service-connected claims, associated with advancing age..., may not be used as a basis for a total disability rating.").  The Board finds that he has the physical and mental capacity to perform the tasks of occupations for which the Veteran is otherwise qualified, though those professions may not be his occupation of choice.

The Board finds that the symptoms of the Veteran's service-connected thumb disability are not of sufficient severity to produce unemployability as contemplated by the relevant regulations during any part of the period on appeal.  The evidence is not in equipoise and, therefore, the Veteran is not entitled to the benefit of the doubt on this issue.  Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

The RO official or VLJ who conducts a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  Here, the March 2011 Board hearing was held in conjunction with the Veteran's claim of entitlement to an increased rating for his right thumb disability.  The Veterans Law Judge conducting the proceedings addressed the relevant criteria and asked questions as to evidence that would help the Veteran's claim.  The Veteran was subsequently offered an opportunity for a hearing specifically on the issue of TDIU, but, as explained in the introduction, he failed to appear at the scheduled hearing and his request was deemed withdrawn.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing that was held.  The Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In the instant case, notice was provided to the Veteran in July 2011 in accordance with the Board's June 2011 remand instructions and prior to the initial adjudication of the TDIU claim by the RO.  The Veteran was notified of the evidence not of record that was necessary to substantiate the claim, and was told that he needed to provide the names of the persons, agency, or company who had additional records to help decide his claim.  He was also informed that VA would attempt to determine what additional information was needed to process his claim, and that VA would schedule a VA examination if appropriate, obtain VA medical records, obtain service records, and obtain private treatment reports as indicated.  The notice also informed the Veteran with respect to how disability ratings and effective dates are assigned.  As the contents of the notice letter fully comply with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the Board concludes that VA satisfied its duties to notify the Veteran.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

VA satisfied its duty to seek relevant records.  VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO associated with the claims file the Veteran's service treatment records, VA treatment records, and private treatment medical records.  The record does indicate that the Veteran currently receives age-related benefits from the Social Security Administration and may have received temporary disability benefits in the distant past.  However, the record does not suggest that any of these benefits were based on the Veteran's right thumb disability and, so, records from the Social Security Administration would not appear to be relevant to the issue on appeal.  The Veteran has not identified any relevant records that are not already associated with the claims file.  The Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

VA also satisfied its duty to obtain a medical examination.  As discussed above, the Veteran has had multiple VA examinations including, most recently, in September 2011.  The VA also obtained, in August 2013, a clarification from the VA examiner regarding his September 2011 opinion.  The most recent opinion obtained specifically addresses the functional and occupational impairments caused by the Veteran's right thumb disability.  The examinations and opinions are adequate as the examiners reviewed the Veteran's pertinent medical history, conducted a clinical evaluation of the Veteran, and provided an adequate discussion of relevant symptomatology.  See Stefl v. Nicholson, 21 Vet.  App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to entitlement to TDIU is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Entitlement to TDIU is denied.




____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


